          Case 1:19-cv-06457-VSB Document 16 Filed 11/25/19 Page 1 of 1



BABCHIK & YOUNG, LLP                                                245 MAIN STREET, SUITE 330
      ATTORNEYS AT LAW                                                  WHITE PLAINS, NY 10601
                                                                               TEL (914) 470-0001
                                                                              FAX (914) 470-0009
      Writer’s Extension: 28

                                                                    November 25, 2019

Via ECF Filing                                                     11/27/2019
Hon. Vernon S. Broderick
United States District Court                   The initial pretrial conference is adjourned to January 3, 2020, at 10:30 a.m.
Southern District of New York                  The parties are directed to submit their joint preconference letter and
40 Centre Street                               proposed case management plan and scheduling order, as outlined in my
New York, New York 10007                       November 22, 2019 Order and Notice of Initial conference, (Doc. 15), by
                                               December 27, 2019.

                 Re:      Luigi Girotto v. 144 Hotel Corp., et al.
                          Docket No.: 1:19-CV-06457-VSB


Dear Justice Broderick:

        With regard to the above referenced matter, this office represents the interests of the
Defendants in the above matter. The parties are presently in the process of discussing potential
resolution of this matter. As such, I have conferred with counsel for the plaintiff, and we have
agreed to request that this Court adjourn the December 5, 2019 conference to a date in early
January of 2020, so that the parties can continue to work towards resolution of this matter

       We thank Your Honor for your consideration.


                                                                  Sincerely,

                                                                  /s/
                                                                  Melissa Cartaya
